Citation Nr: 1222371	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  09-08 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee strain.  

2.  Entitlement to an initial rating in excess of 10 percent for right ankle strain.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for rheumatoid arthritis, to include as secondary to Agent Orange exposure and service-connected right knee and right ankle strains.  

5. Entitlement to service connection for a left knee/leg disorder, to include as secondary to service-connected right knee and right ankle strains.  

6.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected right knee and right ankle strains.  

7.  Entitlement to service connection for bilateral pes planus, to include as secondary to service-connected right knee and right ankle strains.  
8.  Entitlement to service connection for intervertebral disc syndrome with pain radiating to the right leg, to include as secondary to service-connected right knee and right ankle strains.  

9.  Entitlement to an effective date earlier than May 3, 2006 for the grant of service connection for right knee strain.  

10.  Entitlement to an effective date earlier than October 19, 2006, for the grant of service connection for right ankle strain.  


REPRESENTATION

Appellant represented by:	Edward M. Farmer, Attorney


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and April 2008 rating decisions of the St. Petersburg, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that in the Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, received in February 2009, the Veteran indicated he wanted to have a hearing before the Board at the RO.  The Veteran was scheduled for a travel board hearing on October 25, 2010.  However, the record reflects that he failed to report for the scheduled hearing.  The Board finds that there is no Board hearing request pending at this time.  38 C.F.R. § 20.702(d) (2011). 

The issues of entitlement to an initial rating in excess of 10 percent for right knee strain; service connection for rheumatoid arthritis, to include as secondary to Agent Orange exposure and service-connected right knee and right ankle strains; service connection for a left knee/leg disorder, to include as secondary to service-connected right knee and right ankle strains; service connection for a bilateral hip disorder, to include as secondary to service-connected right knee and right ankle strains; service connection for bilateral pes planus, to include as secondary to service-connected right knee and right ankle strains; service connection for intervertebral disc syndrome with pain radiating to the right leg, to include as secondary to service-connected right knee and right ankle strains; entitlement to an effective date earlier than May 3, 3006, for the grant of service connection for right knee strain; and entitlement to an effective date earlier than October 19, 2006, for the grant of service connection for right ankle strain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  The evidence of record demonstrates that the Veteran's service-connected right ankle strain, is characterized by dorsiflexion to 15 and 20 degrees, plantar flexion to 30 and 45 degrees, with no objective functional loss due to painful and limited motion.  

3.  The Veteran was exposed to acoustic trauma while engaging in combat with the enemy. 

4.  Competent evidence of bilateral hearing loss in service, manifestations of sensorineural hearing loss within one year following the Veteran's discharge from service, or of a nexus between the post service bilateral hearing loss disability and service, is not of record.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for right ankle strain, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.17a, Diagnostic Code 5271 (2011).

2.  Bilateral hearing loss was not incurred in service or aggravated by service, nor may sensorineural hearing loss be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In regard to the Veteran's claims for service connection, the Board finds that the VCAA notice requirements have been satisfied by the June 2006 VCAA letter.  In the letter, the Veteran was informed that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

Turning to the Veteran's increased rating claim, the Board notes that the claim arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  In this case, as noted, the Veteran was provided a VCAA letter in June 2006 which informed him of the evidence necessary to substantiate a claim for service connection.  Courts have held that once service connection is granted and the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records, VA outpatient treatment records, and records from the Social Security Administration (SSA).  The Veteran was also provided with VA examinations for his claims on appeal.  The examiners reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board finds that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision  
Right Ankle Strain

The Veteran contends that his service-connected right ankle disability is worse than the current evaluation contemplates.  

Under the applicable criteria, disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is currently assigned a 10 percent disability evaluation for his service-connected right ankle disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under Diagnostic Code 5271, limited motion of the ankle warrants a 10 percent disability evaluation if moderate and a 20 percent evaluation if marked.  The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2011).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2011). 

The Board notes that normal ankle dorsiflexion is zero to 20 degrees and normal plantar flexion is zero to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II (2011).  

In October 2006, the Veteran was afforded a VA examination for his service-connected right ankle disability.  He complained of pain in the right ankle, primarily on the dorsum of the right ankle and deep within the joint.  He admitted to having limited range of motion, subjective stiffness, weakness, occasional swelling in the right ankle, and instability.  He denied experiencing any heat, redness, recurrent subluxation, or dislocation of the right ankle.  He rated the pain at a level of 8 out of 10 in terms of severity and denied having flare-ups.  The Veteran further reported to the VA examiner that he walks with the assistance of a cane and takes Lortab 10 twice daily for pain.  On physical examination of the right ankle, range of motion testing revealed dorsiflexion from 0 to 15 degrees active and 0 to 15 degrees passive with pain onset at 10 degrees.  Plantar flexion was from 0 to 45 degrees active and 0 to 45 degrees passive, with pain onset at 45 degrees.  The VA examiner indicated that repetitive testing was unchanged from the baseline at the right ankle without additional pain, fatigue, weakness, or incoordination, and there was no signs of varus or valgus angulation of the os calcis in relation to the bone axis of the tibia and fibula.  X-ray testing of the right ankle showed a normal age ankle with incidental talar break.  The VA examiner diagnosed the Veteran with right ankle strain.  

In September 2007, the Veteran underwent range of motion testing for a SSA disability benefits examination.  Range of motion testing for the right ankle reflected dorsiflexion to 20 degrees and plantar flexion to 30 degrees.  

The Board notes that additional VA outpatient treatment records note complaints of right ankle pain; however, the records contain no additional range of motion testing for his service-connected right ankle disability.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher evaluation for his service-connected right ankle disability.  The medical evidence, as previously stated, shows that the Veteran exhibited right ankle dorsiflexion to 15 degrees in October 2006 and 20 degrees in September 2007.  He demonstrated right ankle plantar flexion to 45 degrees in October 2006 and 30 degrees in September 2007.  The combination of loss of motion and pain-related symptoms is moderate in degree and would not be properly characterized as being commensurate to marked limitation of motion.  While limitation of dorsiflexion was almost limited by more than half of normal range of that motion in October 2006, plantar flexion was shown to be fully within normal limits.  At the time of the September 2007 VA examination, plantar flexion was to 30 degrees, which is more than half of the normal range of that motion and dorsiflexion was normal.  Therefore, an initial evaluation in excess of 10 percent is not warranted for the Veteran's service-connected right ankle disability. 

The Board has evaluated the Veteran's right ankle disability under all other potentially applicable diagnostic codes to determine whether he can be rated higher than 10 percent.  Under the criteria of Diagnostic Code 5270, ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between zero and 10 degrees warrants a 30 percent disability rating; and ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity warrants a 40 percent disability rating.  The Board notes that ankylosis is the immobility or consolidation of a joint.  Therefore, the Veteran's disability does not warrant a higher rating under Diagnostic Code 5270 or Diagnostic Code 5272 because he has never demonstrated or been diagnosed with ankylosis of the ankle.  In addition, the Veteran has never been diagnosed with malunion of the os calcis or astragalus and never underwent astragalectomy, thus, Diagnostic Codes 5273 and 5274 are not for application in this case.  Furthermore, there is no evidence that the Veteran suffers from degenerative joint disease in the right ankle.  In fact, the November 2006 x-rays found no evidence of degenerative joint disease.  As such, Diagnostic Code 5003 would not assist the Veteran in obtaining a higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5270, 5272, 5273, 5274 (2011).  

The Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40  and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions, and the November 2006 VA examiner noted pain during range of motion testing.  Additionally, the November 2006 VA examiner stated that upon repetitive testing, range of motion values were unchanged from baseline testing without pain, fatigue, weakness, or incoordianation.  When viewed in conjunction with the medical evidence, his complaints do not tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation under Diagnostic Code 5271.  The degree of limitation of motion is contemplated in the current rating.  Therefore, the Board finds that the holding in DeLuca and the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not provide a basis for a higher rating.  

The Board has also considered the Veteran's statements that his service-connected right ankle disability is worse than the current evaluation contemplates and has worsened in severity.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  
In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability involving the ankles according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of his right ankle disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  As discussed, the reports are essentially consistent in findings over the period at issue.  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.  

In this case, as noted above, the Veteran's symptoms are not productive of, or consistent with, the criteria for a compensable rating.  The Board has considered staged ratings, pursuant to Fenderson and Hart, supra, but finds the 10 percent rating assigned is appropriate for the entire rating period.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluation in this case is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability.  

The Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent for the Veteran's service-connected right ankle strain, and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.  

Bilateral Hearing Loss

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection for organic diseases of the nervous system, to include sensorineural hearing loss, may be granted if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West Supp. 2011); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumptive period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide: 

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the [controlled speech discrimination] Maryland CNC Test are less than 94 percent.  This regulation defines hearing loss disability for VA compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  

If the record demonstrates that the Veteran engaged in combat with enemy forces, then by statute VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran is asserting that his bilateral hearing loss results from in-service acoustic trauma stemming from exposure to combat-related noises while serving as a military policeman.  His DD Form 214 shows that his military occupational specialty (MOS) was a military police officer (95C40).  By virtue of his MOS, it may reasonably be conceded that the Veteran was exposed to some levels of noise trauma in service, and his assertions as to in-service noise exposure are accepted and consistent with his active service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

It is therefore conceded that the Veteran was exposed to acoustic trauma in service.  The question for consideration is whether any current bilateral hearing loss is casually related to such in-service noise exposure.  The Veteran's service treatment records reflect no complaints, treatment, or diagnosis of bilateral hearing loss.  Upon discharge from service, audiometric testing reflected normal hearing, as noted by the recordings of 0 decibels in the frequencies of 500, 1000, 2000, 3000, 4000, and 6000 Hertz.  See the March 1971 report of examination at separation.  

Post service treatment records reflect a past medical history of bilateral hearing loss, as early in November 2006 VA outpatient treatment records.  At a November 2006 VA examination, the VA examiner diagnosed the Veteran with normal to severe sensorineural hearing loss in the right ear and normal to profound sensorineural hearing loss in the left ear.  

It is acknowledged that the Veteran is competent to report observable symptoms such as hearing loss and ringing in the ears.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

However, in this case, the Veteran has not alleged continuity of symptomatology following discharge from service.  Rather he has stated that he has hearing loss, which he believes is due to noise exposure in service.  Furthermore, the objective medical evidence fails to support any continuity of symptoms.  This is evident by the November 2006 VA examination report.  According to the November 2006 VA examination report, the Veteran reported being exposed to explosives during training and boot camp, as well as Howitzer fire and explosions while serving as a military police officer in Vietnam.  After discharge from service, the Veteran noted recreational noise exposure during occasional hunting with rifles approximately three times a year and going to the rifle range at least once a year.  After audiological testing, the VA examiner diagnosed the Veteran with normal to severe sensorineural hearing loss in the right ear and normal to profound sensorineural hearing loss in the left ear.  The VA examiner concluded that the Veteran's hearing loss "is not caused by or a result of his military noise exposure as a policeman."  The VA examiner explained that while the Veteran reported experiencing hearing loss in service and acoustic noise exposure has been conceded, there is no objective evidence of onset of hearing loss in service, as audiometric testing at separation reflected normal hearing.  The VA examiner admitted that it is possible presbycusis has played a role in the development of bilateral hearing loss, but the hearing frequency thresholds appear to be somewhat worse than would be expected from presbycusis alone.  Therefore, because auditory thresholds were within normal limits at separation from service, the VA examiner concluded that other factors played a role in the development of the Veteran's bilateral hearing loss, to include, the aging process and the Veteran's own admission to non-military noise exposure after discharge from service.  

Therefore, in the absence of demonstration of continuity of symptomatology, or competent medical evidence that causally links the Veteran's bilateral hearing loss to service, the Board finds that the initial demonstration of such disability in 2006, many years after service, is too remote from service to be reasonably related to service.  Such a lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, there is no contrary medical opinion or medical evidence in the record, and neither the Veteran nor his representative has identified or alluded to such medical evidence or opinion.  The VA examination report clearly states that the Veteran's claims file was available and reviewed. The VA examiner reviewed the Veteran's subjective history, clinical findings, and rendered an opinion with supportive rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the Board considers the November 2006 VA opinion adequate.  Finally, as previously mentioned, the Veteran has not alleged continuity of symptomatology of bilateral hearing loss since service.  Therefore, the Board concludes that the preponderance of the evidence is against a grant of service connection for bilateral hearing loss.  

The Board notes that section 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat Veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A Veteran must still establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  As stated above, the VA examiner opined that his bilateral hearing loss is not attributable to his active military service.   

The Veteran himself believes that this current bilateral hearing loss is causally related to active service.  However, he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances involving only observable factors, the question of causation here involves complex issues that the Veteran is not competent to address.  

The Board has also considered whether service connection for bilateral hearing loss is warranted on a presumptive basis.  Under 38 C.F.R. § 3.309(a), organic disease of the nervous system, to include sensorineural hearing loss, is regarded as a chronic disease.  However, in order for the presumption to operate, such disease must become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  

As the evidence of record fails to establish any clinical manifestations of hearing loss manifest to a degree of 10 percent or more within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  

In sum, there is no support for a grant of service connection for bilateral hearing loss.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to an initial rating in excess of 10 percent for right ankle strain is denied.  

Entitlement to service connection for bilateral hearing loss is denied.  


REMAND

Although further delay is regrettable, the Board finds that the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the remaining claims on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran is seeking an increased rating in excess of 10 percent for his service-connected right knee strain.  In January 2008, the Veteran was afforded a VA examination for his service-connected right knee disability.  As reflected in the VA examination report, the VA examiner indicated that there was objective evidence of pain, but that the Veteran was unable to perform the repetitive exercises at that time because he was "too uncomfortable from the trip, the exam, and the measurements."  The VA examiner concluded that there would be no DeLuca criteria quoted and it would be too speculative to give an estimate as to what the ranges of motion would be after excising and what the symptoms would be because the Veteran did not exercise.  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R.  4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The Board finds that a remand is necessary to determine the degree at which pain occurs during range of motion tests and the degree to which pain may cause functional loss.  These findings are necessary to adequately rate the Veteran's disability according to DeLuca and Mitchell.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  

Turning to the claims involving a left knee/leg disorder, bilateral hip disorder, and bilateral pes planus, the Veteran contends that his service-connected right knee and right ankle disabilities caused his left knee/leg disorder, bilateral hip disorder, and bilateral pes planus.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2011). 

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  See 71 Fed. Reg. 52744 (2011).  The amendment sets forth language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  

In January 2008, March 2008, and February 2010, the Veteran underwent several examinations for his left knee/leg disorder, bilateral hip disorder, and bilateral pes planus.  At the January 2008 VA examination, the VA examiner diagnosed the Veteran with greater trochanteric bursitis of the hips.  Based on a review of the claims file and results from the physical examination, the VA examiner concluded that it would be too speculative to provide a nexus opinion regarding the etiology of the Veteran's bilateral hip disorder without x-rays and more information.  He contended that while he believes the bilateral hip disorder is not due to the service-connected right knee or right ankle disabilities, he was unable to say "truthfully with a 50 % certitude."  

In order to reconcile the January 2008 VA examiner's speculative conclusion, the Veteran underwent an additional examination for his claimed bilateral hip disorder in February 2010.  The February 2010 VA examiner concluded that the Veteran's bilateral hip strain was "less likely as not" secondary to his service-connected right knee strain and right ankle strain.  She explained that based on medical literature, there is no objective evidence that an injury to one leg can cause major problems with the opposite uninjured leg except for certain disorders such as a major leg length discrepancy or a severe pelvic tilt gait.  

In a March 2008 VA addendum opinion, the VA examiner concluded that the Veteran's left knee strain is "less likely secondary to his service-connected right knee strain and right ankle strain."  The VA examiner explained that from a biomechanical perspective, there is no clear scientific evidence to suggest that an injury to one leg can cause major problems with the opposite uninjured leg except for conditions such as major leg length discrepancy or pelvic tilt gait.  

The March 2008 VA examiner also opined that the Veteran's bilateral pes planus is "not secondary to his service-connected right knee strain and right ankle strain[,]" because there is medical literature that would support such claim.  In a March 2010 addendum opinion, the VA examiner further added that medical literature does not find a pathophysiologic mechanism for the Veteran's service.  

Although the VA examiners concluded in various medical opinions that the Veteran's left knee/leg disorder, bilateral hip disorder, and bilateral pes planus are not caused by the service-connected right knee and right ankle strains, the VA examiners of record failed to address whether or not the Veteran's service-connected right knee and right ankle strains may have aggravated his left knee/leg disorder, bilateral hip disorder, and bilateral pes planus.  As noted above, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen, supra.  There, the Board finds the VA medical opinions inadequate and the Veteran must be scheduled for additional VA examinations to determine whether or not his service-connected right knee and right ankle strains aggravated his left knee/leg disorder, bilateral hip disorder, and bilateral pes planus.  
Further, with regard to the claim for service connection for rheumatoid arthritis, the Veteran contends that service connection is warranted for his rheumatoid arthritis.  In an April 2007 statement, he explained that his service-connected right knee disability caused his current arthritis.  He further added that the exposure to herbicides in service caused his rheumatoid arthritis.  

Review of the record reveals that the Veteran has not been afforded a VA examination in connection with his claim for service connection for arthritis, to include as secondary to Agent Orange exposure and his service-connected right knee and right ankle strains.  VA and private treatment records show a diagnosis of rheumatoid arthritis.  Additionally, as previously noted, the Veteran is service-connected for right knee strain and right ankle strain.  The evidence of record does not include a medical opinion commenting as to whether it is at least as likely as not that his rheumatoid arthritis was caused or aggravated by his service-connected right knee and right ankle disabilities.  Therefore, the Board finds that a remand for a medical examination and opinion is necessary in order to render a fully informed decision.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

Turning to the claim for service connection for intervertebral disc syndrome with pain radiating to the right leg, to include as secondary to the service-connected right knee strain, review of the evidentiary record reveals that the Veteran was afforded a VA examination for the claim in February 2010, as reflected in the May 2010 supplemental statement of the case (SSOC).  However, the record does not include the February 2010 VA examination report for the back disorder.  On remand, the RO should obtain a copy of the missing examination report, if available.  If an examination report for February 2010 for the back disorder is not found, then the Veteran should be scheduled for another VA examination to ascertain the nature and extent of his back disorder.  

Finally, in the April 2008 rating decision, in pertinent part, the RO denied entitlement to earlier effective dates for the grants of service connection for right knee strain and right ankle strain.  In June 2008, the Veteran expressed disagreement with the entire April 2008 rating decision.  The Board finds that the Veteran submitted a timely notice of disagreement (NOD) with regards to the issues contained within the April 2008 rating decision; however, no statement of the case (SOC) was issued addressing the claims.  Consequently, the Board must remand these issues for the RO to issue a SOC and to give the appellant an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service-connected right knee strain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional functional loss due to these factors.  To the extent possible, characterize any functional loss in terms of degrees.  The examiner should indicate whether the Veteran has ankylosis.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  Schedule the Veteran for VA examinations to determine the nature and etiology of his rheumatoid arthritis, left knee/leg disorder, bilateral hip disorder, and bilateral pes planus.  All necessary tests should be performed and all pertinent diagnoses should be rendered.  

The examiner is requested to provide an opinion concerning whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current rheumatoid arthritis, left knee/leg disorder, bilateral hip disorder, and bilateral pes planus are related to an event, injury, or disease in service.  

The examiner is also requested to provide an opinion concerning whether it is at least as likely as not (50 percent probability or more) that the Veteran's rheumatoid arthritis, left knee/leg disorder, bilateral hip disorder, and bilateral pes planus are caused or aggravated by a service-connected disability, to specifically include his service-connected right knee and right ankle strains.  

If the examiner finds that the Veteran's rheumatoid arthritis, left knee/leg disorder, bilateral hip disorder and/or bilateral pes planus are aggravated by the service-connected right ankle and/or right knee strains, he/she should indicate the degree of disability of the disability before it was aggravated and its current degree of disability.  If the rheumatoid arthritis, left knee/leg disorder, bilateral hip disorder, and bilateral pes planus were not caused or aggravated by the service-connected right knee/right ankle strains, the examiner should state so.  

The examiner should provide a clear and thorough rationale for the conclusion(s) reached and cite the evidence relied upon or rejected in forming an opinion.  If the physician cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.  The claims folder should be made available to the examiner in conjunction with the examination and the report thereof should reflect that such review occurred.  

3.  Obtain and associate with the claims file the February 2010 VA examination report for the claimed back disability.  If the requested record is not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file and another examination should be scheduled.  The claims file must be reviewed in conjunction with any such examination.  

4.  Issue a SOC to the Veteran and his representative, addressing the issues of entitlement to an effective date earlier than May 3, 2006, for the grant of service connection for right knee strain and an effective date earlier than October 19, 2006, for the grant of service connection for right ankle strain.  The Veteran and his representative must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.  

5.  After accomplishing any additional development deemed appropriate, readjudicate the claims remaining on appeal.  If the benefits sought in connection with the claim remains denied, the veteran should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


